In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00084-CV
         ______________________________


CITY OF CARTHAGE, CARSON JOINES, JOHN COOKE,
     IDA BECK, AND OLIN JOFFRION, Appellants

                          V.

              VICKIE BAILEY, Appellee




    On Appeal from the 123rd Judicial District Court
                Panola County, Texas
              Trial Court No. 2010-023




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Appellants, City of Carthage, Carson Joines, John Cooke, Ida Beck, and Olin Joffrion,

have filed with this Court a motion to dismiss the pending appeal in this matter. Appellants

represent to this Court that the parties have reached a full and final settlement. In such a case, no

real controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        October 31, 2011
Date Decided:          November 1, 2011




                                                 2